

117 S2828 IS: Preserving Employment Visas Act
U.S. Senate
2021-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2828IN THE SENATE OF THE UNITED STATESSeptember 23, 2021Mr. Tillis (for himself, Ms. Collins, and Mr. Paul) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo authorize U.S. Citizenship and Immigration Services to process employment-based immigrant visa applications after September 30, 2021, and to award such visas to eligible applicants from the pool of unused employment-based immigrant visas during fiscal years 2020 and 2021.1.Short titleThis Act may be cited as the Preserving Employment Visas Act.2.Preservation of expiring employment-based visas(a)In generalNotwithstanding any other provision of law, for fiscal year 2022, the worldwide level of employment-based immigrants authorized under section 201(d) of the Immigration and Nationality Act (8 U.S.C. 1151(d)) shall be increased by the number computed under subsection (b) with respect to such worldwide levels.(b)ComputationThe number computed under this subsection is the difference (if any) between—(1)the sum of the worldwide levels authorized under the section 201(d) of the Immigration and Nationality Act (8 U.S.C. 1151(d)) for fiscal years 2020 and 2021; and (2)the sum of the number of aliens who were issued employment-based immigrant visas or who otherwise acquired the status of aliens lawfully admitted to the United States for permanent residence under section 203(b) of the Immigration and Nationality Act (8 U.S.C. 1153(b)) during the fiscal years referred to in paragraph (1).(c)AllocationThe Secretary of State, in consultation with the Secretary of Homeland Security, shall allocate the visas made available as a result of the increase authorized under subsection (a) on a proportional basis, in accordance with subsections (b) and (e)(1) of section 203 of the Immigration and Nationality Act (8 U.S.C. 1153).(d)AvailabilityEach visa made available under this section shall remain available for use in fiscal year 2022 or in any subsequent fiscal year, until the Secretary of State, in consultation with the Secretary of Homeland Security, determines that such visa has been issued and used as the basis for an application for admission into the United States.